                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

UNITED STATES OF AMERICA                          CASE NO. 19-cr-00087-01

VERSUS                                            JUDGE DONALD E. WALTER

DONAVON HENRY                                     MAGISTRATE JUDGE HANNA


                                         ORDER

       The Report and Recommendation of the Magistrate Judge having been considered,

and the parties having waived their objections thereto;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the guilty plea

of the Defendant, Donavon Henry, is accepted, and the court hereby adjudges the

Defendant guilty of the offense charged in Count One of the Indictment.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 2nd day of July, 2019.



                                              ___________________________________
                                                      DONALD E. WALTER
                                                UNITED STATES DISTRICT JUDGE
